Citation Nr: 0115337	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for tinea versicolor 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to September 
1963.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's tinea versicolor is extensive, and is 
manifested by a rash and scaling from the waistline to the 
neck anteriorly and posteriorly with scaling areas on the 
arms, with complaints of itching and some apparent nervous 
manifestations.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for tinea versicolor 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.102, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Because the veteran's increased 
evaluation claim in the present case was already well-
grounded, this aspect of the new law does not affect his 
appeal; however, in addition, the duty to assist itself was 
amplified and more specifically defined by statute. See VCAA, 
§ 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim. Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits. 
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A). This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated. 
Id.

The new statutory duty also requires VA to satisfy several 
notice requirements. Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim. See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

In the present case, the duty to assist has been satisfied.  
All treatment records identified by the veteran have either 
been obtained by the RO or submitted by the veteran.   
Additionally, he has been provided with a recent VA medical 
examination addressing his claim.  Accordingly, a remand back 
to the RO for compliance with the new duty to assist 
requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Service connection was granted for tinea versicolor for 
treatment purposes in January 1973.  In August 1983, the RO 
evaluated the veteran's skin disability as 10 percent 
disabling, based on a July 1983 VA examination report which 
showed multiple hypopigmented areas on the upper body, and 
lesions of both arms with large areas over the upper pectoris 
and axilla areas.  

The veteran was examined by VA in October 1998.  The veteran 
reported that when he became hot and sweaty, he itched more, 
and that his skin felt better when he was cool, and dry.  He 
reported that he therefore took an average of two showers a 
day.  He said that sometimes he took Selsun shampoo and 
rubbed it on his skin like a lotion but that it did not help 
much.  He stated that he had not used Selsun on a regular 
basis for over one year, and complained of his skin being 
affected around his neck, anterior chest, his back down to 
his waist line, and his upper arms.  He reported that when he 
stayed cool in the air conditioning, he was less apt to itch 
as much.

It was noted that the veteran had had no treatment this year 
for his disability.  He complained of pruritus, more so when 
he was hot and sweaty, and in the summer months, with less, 
or no symptoms in the winter.  On examination, it was noted 
that the veteran had a positive Wood's light from the jaw 
line to the waistline and above the elbows on his arms.  The 
area was red and rough and completely covered his neck, 
anterior chest, posterior chest, abdomen, flank area on his 
back, and the upper portions of his arm.  He had no lower 
body involvement, no ulcerations and no crusting.  The 
examiner noted that there were no nervous manifestations.  It 
was noted that the Wood's light was positive from the waist 
up, from the elbows up, and from the jaw line down.  The 
diagnosis was, tinea versicolor.

In March 1999, the RO increased the veteran's evaluation to 
30 percent disabling.  

The veteran was examined by VA in November 1999.  The 
examiner noted that the claims file was presented for 
examination.  The veteran stated that he developed a red rash 
in 1961 which covered the trunk of the body and the arms.  He 
stated that the summer months flare the skin condition to a 
state of burning and itching which produced seeping of clear 
fluid in certain areas.  He indicated the antecubital areas 
and bilateral brachium as areas with seeping clear fluid.  He 
reported that whenever the skin areas were exposed to sun, 
the intensification of the burning and itching was increased. 
The veteran reported that he took two showers per day and 
that there were times when he immersed his entire body in a 
cool tub bath.  He indicated that during the summertime he 
stayed in an air-conditioned house and in the wintertime he 
maintained a very cold temperature within his home.  The 
veteran noted that in the summertime and warm months he 
developed big welts that were bright red and that the areas 
developed itching.  He reported having redness and scaling as 
well as itching.  He also stated that since the last 
examination for compensation evaluation, he has had increased 
itching and that he noticed the rash more.  He also had 
scaling of the areas.  He stated that when he wore dark 
clothing it looked as if there was snow on his clothing due 
to the flaking of the skin.  He indicated that when he 
scratched the areas, there were times when infection 
developed.  It was reported that although there had been no 
ulcerations per se, there had been an increase in crusting of 
the blotchy areas.  On examination, it was noted that the 
areas involved with the rash were from the waistline to the 
neck which included the anterior and posterior aspects of the 
trunk, bilateral arms and neck.  There were large white 
scaling areas on the antecubital aspects, bilaterally of the 
arms.  There were smaller white scaling areas on the lower 
arm and the upper arms, bilaterally.  The abdomen and chest 
up to the jawline appeared to exhibit a reddened rash and the 
skin appeared dry.  The posterior trunk also exhibited 
redness which was greater across the flank area and between 
the shoulder blades.  The neck exhibited the same rash which 
was slightly reddened. There appeared to be no rash on the 
face or the scalp at that time.  There appeared to be no rash 
below the waist.  The feet exhibited onychomycosis for all 
ten toenails with tinea pedis present between bilateral third 
and fourth, and fourth and fifth toes.  The heels exhibited 
dryness and callousing.  There was white flakiness that was 
very fine noted across the upper chest, upper back and arms.  
A Wood light was used to the affected areas which was 
positive on the arms, anterior and posterior chest and neck.  
There was no ulceration, and no crusting was noted.  There 
was a fine, white scaling of skin.  The examiner stated that 
there were no associated systemic or nervous manifestations 
due to the dermatological condition.  It was stated that the 
veteran did, however, present with an anxious affect.  He had 
a visible tremble in bilateral upper extremities.  The 
diagnosis was, tinea versicolor.

The veteran testified at a personal hearing at the RO in May 
2000.  He testified concerning the manifestations of his 
disability over his chest, back, arms and neck.  He stated 
that he took cool showers and stayed in air conditioning for 
relief.  He reported having itching, blistering, and 
nervousness related to his service-connected skin disability.  
A complete transcript is of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991). Evaluation of a service- 
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder. 38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (2000) (Schedule), the RO ascertained the severity of 
the veteran's tinea versicolor by application of the criteria 
set forth in Diagnostic Code 7806.  Under this provision, a 
noncompensable rating is warranted for a slight impairment, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is assigned for exudation or constant itching, extensive 
lesions, or marked disfigurement. A 50 percent evaluation, 
the highest rating available under this provision, is 
warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant conditions.

The veteran contends that his tinea versicolor has increased 
in severity warranting a rating greater than 30 percent.  He 
asserts that it causes him itching and blistering as well as 
scaling.  

The Board has reviewed the veteran's record in full.  The 
Board finds that the level of disability attributable to the 
veteran's disability more nearly approximates the criteria 
for a 50 percent evaluation under Diagnostic Code 7806.  In 
this regard, the Board notes that the record supports a 
finding of complaints of constant itching, with scaling, 
redness and roughness over a large portion of the veteran's 
body, i.e. from the waistline to the neck and both arms.  
Large scaling areas have been noted on the arms with a red 
rash from the abdomen to the chin.  Flakiness was also 
confirmed on the recent VA examination.  In addition, the 
veteran has been found to have a visible tremble in the upper 
extremities.  While the examiner noted that the veteran did 
not have any nervous manifestations due to his dermatological 
condition, he did note some anxiety, and the veteran's 
representative has argued that the examiner did not include 
the basis for such a finding.  Considering this evidence in 
light of the criteria for a 50 percent evaluation, the Board 
finds that the veteran's skin disability more nearly 
approximates the criteria for a 50 percent evaluation.  While 
the record contains no evidence of ulceration, there is 
evidence of extensive exfoliation, exhibited by redness and 
scaling over the body from the abdomen to the neck and on 
both arms.  In addition, while there may be some question 
concerning this, there appears to be nervous system 
manifestations, however slight.  These manifestations appear 
to show a worsening of the disability.  The veteran's 
symptoms are wide and extensive, and the Board finds that 
when resolving all reasonable doubt in favor of the veteran, 
the veteran's disability more nearly approximates the 
criteria for a 50 percent evaluation for his tinea 
versicolor.  This is the highest evaluation available under 
DC 7806 or any other potentially applicable code.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



ORDER

An increased evaluation for tinea versicolor to 50 percent is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

